J-A14039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DAVID SOISSON                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RUFUS GREEN, IV                            :   No. 1621 WDA 2019

                 Appeal from the Order Entered October 3, 2019
             in the Court of Common Pleas of Westmoreland County
                      Civil Division at No(s): 3872 of 2019

BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED DECEMBER 24, 2020

       David Soisson (“Soisson”) appeals from the Order sustaining the

Preliminary Objections filed by Rufus Green, IV (“Green”), and dismissing

Soisson’s Complaint, without prejudice.1 We affirm.

       This matter stems from a motor vehicle collision that occurred in

Westmoreland County, Pennsylvania, on May 19, 2015.            In that collision,

Soisson’s vehicle rear-ended a truck, operated by Green, which was stopped

____________________________________________


1  Typically, an order dismissing a complaint without prejudice is considered
interlocutory. Mier v. Stewart, 683 A.2d 930, 930 (Pa. Super. 1996).
However, “if the practical consequence of the order by the trial court is
effectively to put an appellant ‘out of court’ the order will be treated as final
[pursuant to Pa.R.A.P. 341].” Gordon v. Gordon, 439 A.2d 683, 686 (Pa.
Super. 1981) (en banc). Here, the trial court’s dismissal of Soisson’s
Complaint had the same practical effect as a final order, as the trial court
recognized that Soisson could not continue to pursue his claim and make
additional efforts to serve Green. See Trial Court Opinion, 12/10/19, at 6.
Accordingly, this Court has jurisdiction to hear Soisson’s appeal. See Gordon,
supra.
J-A14039-20


in the roadway. On March 21, 2017, Soisson filed a Complaint in the Allegheny

County Court of Common Pleas, alleging that Green had negligently caused

the collision.

       Soisson’s Complaint listed Green’s address at a location on Youngridge

Drive, Pittsburgh, Pennsylvania (the “Youngridge Drive Address”), which was

the same address listed for Green in the police collision report.        Soisson

attempted to serve Green by forwarding the Complaint to the Allegheny

County Sheriff’s Office. On April 20, 2017, the Sheriff’s Office notified Soisson

that service was unsuccessful, and noted that the “wrong ward” was listed on

the service request.2 On August 17, 2017, and September 13, 2017, Soisson

filed Praecipes to reinstate his Complaint, and forwarded the reinstated

Complaint, now containing the correct ward, to the Sheriff’s Office for service.

On October 5, 2017, the Sheriff’s Office informed Soisson that it could not

effectuate service, as Green’s apartment number was not listed on the

Complaint, and Green’s name did not appear on any of the mailboxes at the

Youngridge Drive Address. On October 27, 2017, Soisson filed a third Praecipe

to reinstate his Complaint. Soisson forwarded what he believed was Green’s

apartment number at the Youngridge Drive Address and the reinstated

Complaint to the Sheriff’s Office. On November 15, 2017, the Sheriff’s Office

attempted service, which was again unsuccessful.


____________________________________________


2 While Youngridge Drive possesses a Pittsburgh, Pennsylvania mailing
address, it is actually located in Baldwin Borough, Allegheny County.

                                           -2-
J-A14039-20


      On February 28, 2018, Soisson filed a fourth Praecipe to reinstate his

Complaint. Soisson retained a private process server to serve Green at an

address in District Heights, Maryland (the “Maryland Address”). On March 27,

2017, Soisson filed an Affidavit of service, wherein the process server averred

that he effectuated service of the Complaint on “Rick Greene,” on March 9,

2018. On November 5, 2018, Soisson reinstated his Complaint for a fifth time,

and again asked the Sheriff’s Office to attempt service at the Youngridge Drive

Address. On November 30, 2018, the Sheriff’s Office notified Soisson that

service was ineffective.

      On March 13, 2019, Green, after apparently learning of Soisson’s

lawsuit, filed Preliminary Objections alleging that he had not been served; the

trial court lacked jurisdiction because Soisson had failed to serve him within

the statute of limitations; and venue in Allegheny County was improper

because the automobile collision occurred in Westmoreland County. Soisson

filed a Response to Green’s Preliminary Objections. On June 17, 2019, after

a hearing, the matter was transferred to the Westmoreland County Court of

Common Pleas. The court did not rule on the remainder of Green’s Preliminary

Objections.

      On September 26, 2019, the Westmoreland County Court of Common

Pleas heard argument on Green’s Preliminary Objections.         At argument,

Soisson presented the Affidavit from his private process server, and Green

presented Affidavits from Green and Green’s father, Rufus Green, III


                                     -3-
J-A14039-20


(“Father”). In his Affidavit, Green averred that he lived in Prince George’s

County, Maryland; he lived at the Youngridge Drive Address at the time of the

collision, but had moved several months after the accident to Maryland; he

does not and has never lived at the Maryland Address; Father is not named

“Rick Greene;” and he did not learn of Soisson’s lawsuit until April 2019.

Father averred that he lived in Upper Marlboro, Maryland; he neither lived at

the Maryland Address then, nor when the Complaint was served by Soisson’s

private server in March 2018; he does not use the name “Rick;” Green did not

reside with Father and has not resided with Father for at least fifteen years;

and, at no time has he ever been served with any papers regarding the

lawsuit. After the Affidavits were received, the trial court asked Soisson if he

wished to proceed on the evidence, or if he wanted the opportunity to review

Green’s Affidavits and continue the hearing. Soisson elected to proceed that

day.

       On October 2, 2019, the trial court entered an Order sustaining Green’s

Preliminary Objections on the grounds that Soisson had failed to effectuate

proper service on Green, and dismissed Soisson’s Complaint, without

prejudice.   Soisson filed a timely Notice of Appeal, and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

       Soisson raises the following issues for our review:

       1. Did [Soisson]’s diligent service efforts, including seven service
       attempts, show a good-faith effort to serve [Green]?




                                      -4-
J-A14039-20


      2. Was it improper to dismiss the case because of defective
      service?

      3. Did [Green] fail to meet his initial burden of presenting evidence
      to support his jurisdictional objection by engaging in dilatory
      conduct?

      4. Did the trial court err in relying on [A]ffidavits to resolve the
      disputed issue of service and dismiss the case?

      5. Did [Green] waive his argument that [Soisson] failed to toll the
      statute of limitations by relying on the wrong legal standard and
      ignoring issues material to the correct legal standard?

      6. Are the trial court’s findings on intentional delay, notice, and
      prejudice dicta[,] since the trial court rendered its findings after it
      declared that jurisdiction was lacking?

Brief for Appellant at 5 (renumbered).

      Our standard of review of an order sustaining preliminary objections is

well settled.

      In determining whether the trial court properly sustained
      preliminary objections, the appellate court must examine the
      averments in the complaint, together with the documents and
      exhibits attached thereto, in order to evaluate the sufficiency of
      the facts averred. The impetus of our inquiry is to determine the
      legal sufficiency of the complaint and whether the pleading would
      permit recovery if ultimately proven. This Court will reverse the
      trial court’s decision regarding preliminary objections only where
      there has been an error of law or abuse of discretion. When
      sustaining the trial court’s ruling will result in the denial of claim
      or dismissal of suit, preliminary objections will be sustained only
      where the case is free and clear of doubt.

Brosovic v. Nationwide Mut. Ins., 841 A.2d 1071, 1073 (Pa. Super. 2004)

(citation omitted). “It is not an abuse of the trial court’s discretion to enforce

the rules of civil procedure, even when the result has a serious adverse effect




                                       -5-
J-A14039-20


on the party violating the rules[.]” Paden v. Baker Concrete Const., 658

A.2d 341, 344 (Pa. 1995).

      We will address Soisson’s first two arguments together, as they are

related. Initially, Soisson argues that his efforts to serve Green were sufficient

to survive the good-faith test. Brief for Appellant at 31. Soisson depicts his

efforts to serve Green at the Youngridge Drive Address and the Maryland

Address as undertaken in good faith, and reasonable under the circumstances.

Id. at 32-33. According to Soisson, the trial court erroneously focused on

when Soisson reinstated his Complaint, rather than the measures that Soisson

undertook to confirm Green’s address, correct incorrect information, and

communicate with the Sheriff’s Office. Id. at 34. Soisson claims that these

affirmative steps “show diligence, not an intent to stall litigation.” Id. Finally,

Soisson argues that his efforts to serve Green were reasonable and

undertaken in good faith, relying on our Supreme Court’s decision in

McCreesh v. City of Phila., 888 A.2d 664 (Pa. 2005). Brief for Appellant at

32-34.

      Soisson also argues that the trial court should have set aside the service,

rather than dismissing his Complaint without prejudice.            Id. at 19-20.

Further, because the trial court dismissed Soisson’s Complaint, he claims that

he was unable to obtain discovery materials from Green, which, he argues,

may have given him information to attack Green’s statute of limitations

defense. Id. at 20.


                                       -6-
J-A14039-20


     Pennsylvania Rule of Civil Procedure 1007 provides that “[a]n action

may be commenced by filing with the prothonotary (a) a praecipe for a writ

of summons, or (b) a complaint.”      Pa.R.C.P. 1007.    Rule 401 dictates the

period within which service is to be made:

     (a) Original process shall be served within the Commonwealth
     within thirty days after the issuance of the writ or the filing of the
     complaint.

     (b)(1) If service within the Commonwealth is not made within the
     time prescribed by subdivision (a) of this rule …, the prothonotary
     upon praecipe and upon presentation of the original process, shall
     continue its validity by reissuing the writ or reinstating the
     complaint, by writing thereon “reissued” in the case of a writ or
     “reinstated” in the case of a complaint.

     (2) A writ may be reissued or a complaint reinstated at any time
     and any number of times. A new party defendant may be named
     in a reissued writ or a reinstated complaint.

                                     ***

     (4) A reissued, reinstated or substituted writ or complaint shall be
     served within the applicable time prescribed by subdivision (a) of
     this rule or by Rule 404 after reissuance, reinstatement or
     substitution.

     (5) If an action is commenced by writ of summons and a complaint
     is thereafter filed, the plaintiff instead of reissuing the writ may
     treat the complaint as alternative original process and as the
     equivalent for all purposes of a reissued writ, reissued as of the
     date of the filing of the complaint. Thereafter the writ may be
     reissued, or the complaint may be reinstated as the equivalent of
     a reissuance of the writ, and the plaintiff may use either the
     reissued writ or the reinstated complaint as alternative original
     process.




                                     -7-
J-A14039-20


Pa.R.C.P. 401 (note omitted).3

       In Lamp v. Heyman, 366 A.2d 882 (Pa. 1976), the Pennsylvania

Supreme Court sought to end abuses by plaintiffs who had tolled the statute

of limitations by having original process repeatedly reissued without notifying

the defendant of pending litigation. The Lamp Court explained that

       [o]ur purpose is to avoid the situation in which a plaintiff can bring
       an action, but, by not making a good-faith effort to notify a
       defendant, retain exclusive control over it for a period in excess
       of that permitted by the statute of limitations. Accordingly, ... we
       rule that henceforth, ... a writ of summons shall remain effective
       to commence an action only if the plaintiff then refrains from a
       course of conduct which serves to stall in its tracks the legal
       machinery he has just set in motion.

Id. at 889. Subsequently, in Farinacci v. Beaver Cty. Ind. Dev. Auth., 511

A.2d 757 (Pa. 1986), the Supreme Court interpreted the rule set forth in

Lamp, and concluded that “Lamp requires of plaintiffs a good-faith effort to

effectuate notice of commencement of the action.”          Id. at 759; see also

Englert v. Fazio Mech. Servs., Inc., 932 A.2d 122, 124 (Pa. Super. 2007)

(stating that “[o]nce an action is commenced by writ of summons or

complaint[,] the statute of limitations is tolled only if the plaintiff then makes

a good faith effort to effectuate service.”).

       “What constitutes a ‘good faith’ effort to serve legal process is a
       matter to be assessed on a case by case basis.” [Moses v. T.N.T.

____________________________________________


3 Pennsylvania Rule of Civil Procedure 404(a) provides that process shall be
served within ninety days of the filing of the Complaint when served outside
of the Commonwealth. In this case, Soisson originally attempted to serve
Green within the Commonwealth, but only later attempted to serve Green
outside of the Commonwealth.

                                           -8-
J-A14039-20


     Red Star Express, 725 A.2d 792, 796 (Pa. Super. 1999)];
     Devine v. Hutt, 863 A.2d 1160, 1168 (Pa. Super. 2004) (citations
     omitted). “[W]here noncompliance with Lamp is alleged, the
     court must determine in its sound discretion whether a good-faith
     effort to effectuate notice was made.” Farinacci[, 511 A.2d at
     759].

     In making such a determination, we have explained:

           It is not necessary [that] the plaintiff’s conduct be
           such that it constitutes some bad faith act or overt
           attempt to delay before the rule of Lamp will apply.
           Simple neglect and mistake to fulfill the responsibility
           to see that the requirements for service are carried
           out may be sufficient to bring the rule in Lamp to
           bear. Thus, conduct that is unintentional that works
           to delay the defendant’s notice of the action may
           constitute a lack of good faith on the part of the
           plaintiff.

     Devine, [863 A.2d at 1168 (citation omitted)].

Englert, 932 A.2d at 124-25. Additionally, the plaintiff bears the burden of

demonstrating that he made reasonable efforts to notify the defendant. See

Devine, 863 A.2d at 1168.

     In McCreesh, our Supreme Court clarified “what constitutes a good

faith effort by a plaintiff to effectuate notice to a defendant of the

commencement of an action.” McCreesh, 888 A.2d at 665.

     The [McCreesh] Court reviewed the rules set forth in Lamp and
     Farinacci as well as the appellate decisions which followed. It
     also reiterated the well-established principle that the “purpose of
     any statute of limitations is to expedite litigation and thus
     discourage delay and the presentation of stale claims which may
     greatly prejudice the defense of such claims.” [Id. at 671]
     (citation omitted). The Court further observed that, “once the
     action has been commenced, the defendant must be provided
     notice of the action in order for the purpose of the statutes of
     limitations to be fulfilled.” [Id.] It quoted Lamp’s holding that
     “a writ of summons shall remain effective to commence an action

                                    -9-
J-A14039-20


      only if the plaintiff then refrains from a course of conduct which
      serves to stall in its tracks the legal machinery he has just set in
      motion.” [Id. at 672 (quoting Lamp, 366 A.2d at 889)]. The
      Court also noted that it had “subtly altered” its holding in Lamp
      in Farinacci by “requiring plaintiffs to demonstrate ‘a good-faith
      effort to effectuate notice of commencement of the action.’”
      [McCreesh, 888 A.2d at 672 (quoting Farinacci, 511 A.2d at
      759)]. The inquiry into “whether a plaintiff acted in good faith lies
      within the sound discretion of the trial court.” [McCreesh, 888
      A.2d at 672]. The McCreesh Court explained that it was “merely
      reanimating the purpose” of Lamp, and it approved of an
      approach which would dismiss a plaintiff’s complaint where he or
      she either “demonstrated an intent to stall the judicial machinery”
      or where his or her noncompliance with the procedural rules
      resulted in prejudice. [Id. at 674]. In other words, the Court
      concluded that where a plaintiff “has satisfied the purpose of the
      statute of limitations by supplying a defendant with actual notice,”
      noncompliance with the Rules would be excused under Lamp.
      [Id.]

Englert, 932 A.2d at 125-26.

      Here, the trial court found that Soisson failed to demonstrate that he

had acted in good faith to effectuate timely service on Green. Trial Court

Opinion,   12/10/19,   at   3-6.       The   record   supports   the   trial   court’s

determination.

      The record reflects that the collision giving rise to this action occurred

on May 19, 2015.        Soisson filed his Complaint on March 21, 2017,

approximately two months before the statute of limitations expired. See 42

Pa.C.S.A. § 5524(2) (stating that the statute of limitations for a negligence

cause of action is two years). After several unsuccessful attempts at service,

Soisson claimed that he served Green on March 9, 2018, nearly one year after

the initial filing of the Complaint.    However, the trial court concluded that



                                       - 10 -
J-A14039-20


Soisson had failed to demonstrate that his efforts were reasonable, due to the

delays between discovering that service did not occur and the reinstatement

of the Complaint; the fact that Soisson repeatedly attempted to serve Green

at the Youngridge Drive Address, at which service had already failed, and

despite notes from the Sheriff’s Office that none of the names on the mailbox

matched Green’s name; and Soisson’s failure to request a hearing or

continuance to develop a factual record regarding the delays.       Trial Court

Opinion, 12/10/19, at 4-6. The trial court pointed to Soisson’s decision to file

the initial Complaint only shortly before the statute of limitations expired,

combined with Soisson’s failure to act within those time constraints, as further

evidence that he failed to satisfy his burden. Id. at 4.

      In light of the foregoing, we discern no abuse of the trial court’s

discretion in determining that Soisson failed to demonstrate a good faith effort

to effectuate timely service and establish a reasonable basis for that failure.

Englert, supra. Accordingly, while we do not observe any intentional conduct

by Soisson to delay or prevent service on Green, simple mistake or neglect

are sufficient to conclude that Soisson engaged in a course of conduct that




                                     - 11 -
J-A14039-20


stalled the legal process. Bigansky, supra.4

       We also discern no error in the trial court’s decision to dismiss Soisson’s

Complaint without prejudice.         As our Supreme Court stated in McCreesh,

dismissal is appropriate in “only those claims where plaintiffs have

demonstrated an intent to stall the judicial machinery or where plaintiffs’

failure to comply with the Rules of Civil Procedure has prejudiced defendant.”

McCreesh, 888 A.2d at 674.             Because the trial court determined, in its

discretion, that Soisson’s failure to properly serve Green evidenced an intent

to stall the judicial machinery, and that the service defects prejudiced Green,

the trial court did not err in dismissing Soisson’s Complaint without prejudice.

See Trial Court Opinion, 12/10/19, at 5-6; McCreesh, supra.

       In his next issue, Soisson argues that Green failed to present competent

evidence to support his Preliminary Objections.        Brief for Appellant at 21.

Soisson claims that Green failed to properly attach a verification or sworn

affidavit to his Preliminary Objections, and as a result, he failed to satisfy his


____________________________________________


4 We note that our Supreme Court’s rule in McCreesh does not apply, as
McCreesh only forgives a plaintiff’s good faith technical defects when the
defendant otherwise has actual notice of the action. See McCreesh, 888 A.2d
at 674 (stating, “[n]either our cases nor our rules contemplate punishing a
plaintiff for technical missteps where he has satisfied the purpose of the
statute of limitations by supplying a defendant with actual notice.”). Absent
actual notice to Green, McCreesh has no applicability to Soisson’s argument,
and does not save Soisson from the service defects at issue. See id. Further,
while the McCreesh Court indicated that there may be an exception to the
actual notice requirement as long as prejudice did not result, our Supreme
Court chose not to delineate such an exception. Id. at 674 n.20.


                                          - 12 -
J-A14039-20


initial burden as the moving party. Id. at 22. Further, Soisson asserts that

Green “concealed the evidence of two [A]ffidavits … for three months, only to

surprise [Soisson] at argument.” Id. at 23. Accordingly, Soisson claims that

the trial court improperly shifted the burden onto Soisson to rebut Green’s

unverified allegations. Id.

       Our review of the record confirms that Soisson failed to properly

preserve this issue before the trial court and, instead, raised this issue for the

first time on appeal. At the September 26, 2019, hearing, Soisson objected

to the Affidavit of Green, on the basis that the Affidavit failed to list Green’s

address, and not because the Affidavits were improperly verified.             N.T.,

9/26/19, at 8-10.5       Accordingly, Soisson’s argument that Green presented

insufficient Affidavits on the basis that they included insufficient verification is

waived. See Pa.R.A.P. 302(a) (stating that “[i]ssues not raised in the trial

court are waived and cannot be raised for the first time on appeal.”). 6 Further,

we note that, to the extent Soisson argues that Green’s Preliminary Objections

were not properly verified, such an argument is waived, as Soisson failed to

raise such an objection either in his Response to Green’s Preliminary

____________________________________________


5 We note that Soisson did not object to the introduction of the Affidavit of
Father at the hearing. N.T., 9/26/19, at 8-10.

6The trial court offered Soisson a continuance to review the sufficiency of
Green’s Affidavits, or an evidentiary hearing to evaluate the same, and
Soisson elected to proceed with the hearing. N.T., 9/26/19, at 11.




                                          - 13 -
J-A14039-20


Objections, or in a preliminary objection to Green’s Preliminary Objections.

See Response to Defendant’s Preliminary Objections, 4/23/19, at 1-5

(unnumbered);7 see also Pa.R.A.P. 1032(a) (stating that “a party waives all

defenses and objections which are not presented either by preliminary

objection, answer or reply[.]”).

       Soisson raises three additional arguments, none of which were

preserved in his Pa.R.A.P. 1925(b) Concise Statement. In his fourth issue,

Soisson argues that the trial court improperly relied on Green’s Affidavits in

making its determination to dismiss Soisson’s Complaint. Brief for Appellant

at 23-25. In his fifth issue, Soisson asserts that the trial court violated the

long-standing rule in Nanty-Glo Borough v. Am. Surety Co., 163 A. 523

(Pa. 1932), or Pa.R.C.P. 1028, when it relied on Green’s Affidavits to resolve

the issues of service and jurisdiction. Brief for Appellant at 26-30. In his sixth

issue, Soisson claims that the trial court’s factual findings regarding Soisson’s

delay of service, Green’s actual notice, and Green’s prejudice were dicta, and

are not binding to this Court on appeal. Id. at 30-31.

       Our courts have consistently ruled that when a trial court directs a party

to file a Pa.R.A.P. 1925(b) concise statement, any issues not raised in that


____________________________________________


7 Soisson’s Response to Green’s Preliminary Objections is not included in the
certified record. However, there is a copy of it in the reproduced record. See
R.R. 39a-43a. Neither party has objected to the accuracy of the reproduced
record. Therefore, we consider the copy in the reproduced record. See
Commonwealth v. Brown, 52 A.3d 1139, 1145 n.4 (Pa. 2012).


                                          - 14 -
J-A14039-20


statement are waived. Commonwealth v. Bullock, 948 A.2d 818, 823 (Pa.

Super. 2008) (citing Commonwealth v. Lord, 719 A.2d 306, 308 (Pa.

1998)); see also Commonwealth v. Oliver, 946 A.2d 1111, 1115 (Pa.

Super. 2008) (noting that Lord “requires a finding of waiver whenever an

appellant fails to raise an issue in a court-ordered Pa.R.A.P. 1925(b)

statement”).

      In his Pa.R.A.P. 1925(b) Concise Statement, Soisson preserved the

following claims for our review:

      I. Whether the [t]rial [c]ourt erred by dismissing the [C]omplaint
      due to defective service even though [Green] did not dispute that
      he had actual notice of the lawsuit.

      II. Whether the [t]rial [c]ourt erred by dismissing the [C]omplaint
      due to defective service even though [Green] did not claim any
      prejudice by the alleged defective service.

      III. Whether the [t]rial [c]ourt erred by dismissing the [C]omplaint
      due to defective service even though there was no evidence or
      argument presented by [Green] that [Soisson] intended to stall
      the judicial machinery.

      IV. Whether the [t]rial [c]ourt erred in considering two [A]ffidavits
      that [Green] withheld from [Soisson] for four months and three
      months, respectively, and introduced into evidence on the day of
      the hearing.

      V. Whether the [trial c]ourt erred in failing to consider [Soisson]’s
      good-faith reliance on an [A]ffidavit of service executed by a
      certified process server.

Pa.R.A.P. 1925(b) Statement, 11/25/19, at 1-2 (unnumbered).

      Thus, Soisson failed to preserve his fourth, fifth and sixth issues in his

Concise Statement. Accordingly, these arguments are waived. See Lord,

719 A.2d at 309 (stating that “[a]ppellants must comply whenever the trial

                                     - 15 -
J-A14039-20


court orders them to file a [Pa.R.A.P. 1925(b) concise statement.] Any issues

not raised in a 1925(b) statement will be deemed waived.”); see also

Pa.R.A.P. 1925(b)(4)(vii).

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2020




                                   - 16 -